     Case 2:18-cv-03020-MCE-CKD Document 74 Filed 02/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   PAUL C. TOMASINI,                                  No. 2:18-cv-3020 MCE CKD P
12                      Plaintiff,
13           v.                                         ORDER
14   JESSICA DUNCAN, et al.,
15                      Defendants.
16

17           Plaintiff is a California prisoner proceeding pro se with an action for violation of civil

18   rights under 42 U.S.C. § 1983. The California Department of Corrections and Rehabilitation

19   (CDCR) moves to quash a subpoena served upon CDCR by plaintiff on August 24, 2020. ECF

20   No. 62. In response to the motion, plaintiff has withdrawn the contested subpoena. ECF No. 65.

21   Accordingly, the motion to quash will be denied as moot.

22           Also, plaintiff has filed a motion asking that defendant Huggard be compelled to respond

23   to a subpoena. ECF No. 70. However, plaintiff fails to point to anything indicating a subpoena

24   was ever served upon her. Therefore, that motion will be denied.1

25   /////

26
     1
27     The court notes that there is a motion to quash brought by CDCR with respect to a second
     subpoena served upon CDCR on September 21, 2020. ECF No. 66. That motion will be
28   addressed by separate order.
                                                      1
     Case 2:18-cv-03020-MCE-CKD Document 74 Filed 02/23/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The motion to quash brought by the California Department of Corrections and

 3   Rehabilitation (ECF No. 62) on September 3, 2020 is denied as moot.

 4          2. Plaintiff’s January 21, 2021 motion to compel (ECF No. 70) is denied.

 5   Dated: February 23, 2021
                                                   _____________________________________
 6
                                                   CAROLYN K. DELANEY
 7                                                 UNITED STATES MAGISTRATE JUDGE

 8

 9

10   1
     toma3020.mtq
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
